Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					
					DETAILED ACTION
			      REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-13, drawn to a wearable thermoelectric device.
Group, claim(s) 14-15,18-22, drawn to a method of wearable thermoelectric device.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of thermoelectric unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Smith 2015/0,101,788 in view of Huang 2018/0,358,080.  
Smith discloses: a flexible band (fig.2, 150; a band that have multiple apertures for adjust wearing size can be considered as flexible band) having an inner side (see fig 2 below where the examiner labeled originally not labeled inner side) and an outer side (see fig 2 below where the examiner labeled originally not labeled outer side) opposite to the inner side; a plurality of thermoelectric units (fig.2, 110, thermoelectric material) supported by the flexible band as an array (fig.2, 110A-110D), each thermoelectric unit including a working surface (see fig 2 below where the examiner labeled originally not labeled working surface) on the inner side of the flexible band; and a control circuit electrically connected to the array of thermoelectric units (page.15, line 1-2; the device may include a controller that is in electrical communication with the thermoelectric material), wherein the control circuit is configured to provide to the array of thermoelectric units (fig.2, 110A-110D) to the thermoelectric units.
Huang teaches:
Switch signals selectively and sequentially turn on and off. (fig.5, 534, switches; fig.550; thermoelectric cooler; page.3,para.0025, line 8-10, microprocess operate switch to turn on or off the TECs (thermoelectric coolers); para.0026; the microcontroller can respond to changes in temperature by selectively and sequentially activating and deactivating different ones of the TECs; when the temperature reach to certain temperature threshold, first TEC is active and others keep inactive. When the temperature reach to another temperature threshold, second TEC is active and maintain first TEC active, rest of TECs are inactive. In opposite, same method inactivate TEC sequentially as one by one).

The purpose of thermoelectric device is to produce heat or cold for user skin. It would be obvious the controller has a microprocessor to send switch signal to selectively and sequentially turn on or turn off the thermoelectric materials.

    PNG
    media_image1.png
    772
    701
    media_image1.png
    Greyscale


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


YI . HAO
Examiner
Art Unit 3761



/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761